--------------------------------------------------------------------------------




EMPLOYEE STOCK OPTION AGREEMENT




This Stock Option Agreement dated as of _____________, 200[_], between Central
European Media Enterprises Ltd., a Bermuda company with its principal office at
Clarendon House, 2 Church Street, Hamilton, HM Cx Bermuda (hereinafter, together
with its subsidiaries, called the “Company”), and __________ (hereafter called
the “Optionee”).


The Optionee is an employee of the Company and it is recognised that the best
interests of the Company would be served if the Optionee is given the right to
acquire a proprietary interest in the Company in connection with the Optionee’s
services. Therefore, the Company and the Optionee mutually agree as follows:



1.   Stock Option. The Company hereby grants to the Optionee an option (“the
Option”) to purchase up to ________ shares (“the Shares”) of the Class A Common
Stock, par value $0.08 per share, of the Company (the “Class A Common Stock”),
at an exercise price of $ ____ per Share (the “Exercise Price per Share”). The
Option shall become exercisable as provided in Section 2 hereof and may be
exercised in whole or part until terminated in accordance with Section 4(a) or
4(b) hereof. The option has been issued in pursuant to, and is subject to the
terms and provisions of, the Company’s 1995 Stock Option Plan, as amended (the
“Plan”).




2.   Vesting Schedule. Subject to Section 4(b) hereof, the Option shall become
exercisable with respect to [______] Shares on the following schedule; as to
[_____] Shares on [_____], 200[_], as to [______] Shares on [_____], 200[_] and
as to [______] Shares on [______], 200[_]. [Assumes three year vesting period as
drafted]




3.   Manner of Exercise of the Option. 




(a)   Exercise Notice. The Option may be exercised by the Optionee in accordance
with the Section 10 of the Plan by giving written notice to the Company in the
form of Exhibit A attached hereto (an “Exercise Notice”) specifying the number
of Shares with respect to which the Option is being exercised. Upon any exercise
of the Option, the number of Shares with respect to which the Option may
thereafter be exercised by the Optionee shall no longer include the number of
Shares with respect to which the Option has been exercised.




(b)   Exercise. On the fifth business day following receipt by the Company of an
Exercise Notice, or any time mutually agreed upon by the Company and the
Optionee, a closing shall be held (the “Closing”). At the Closing:





        

--------------------------------------------------------------------------------

 





(i)   the Optionee shall pay to the Company the aggregate Exercise Price per
Share for the Shares with respect to which the Option is being exercised, by
cash, certified or cashier’s cheque, or by transferring previously acquired
Shares in partial or complete satisfaction of payment based on the fair market
value of such transferred Shares at the time of transfer; and




(ii)   the Company shall deliver to the Optionee a stock certificate
representing such Shares.



Prior to the Closing, the Company shall inform the Optionee of the amount of any
federal, state, and local income and employment taxes which it determines it is
required to withhold from the Optionee (if any) by reason of such exercise of
the Option, and the Optionee, as a condition to the Closing, shall make
provision satisfactory to the Company for the payment of such taxes to the
Company.



(c)   Incentive Stock Option. The Option, or such portion thereof as qualifies
as such under the United States Internal Revenue Code of 1986, as amended (the
“Code”) has been granted as an “incentive stock option” pursuant to Section 422A
of the Code.




4.   Termination, Cancellation, Modification and Adjustment of Option.




(a) Termination. The Option and all rights of the Optionee hereunder, to the
extent not previously exercised, shall terminate on the earliest of the
following dates:

 


(i)   [______], 20[__]; [Insert date that is 10 years from grant]




(ii)   the date of termination of the Optionee’s services with the Company for
any reason other than provided in Section 4(a)(iii) or Section 4(a)(iv) hereof,
provided, however, that the rights which were immediately exercisable by the
Optionee hereunder at the date of such termination of employment may be
exercised by the Optionee during the period ending ninety (90) days after the
date of such termination, but in no event after such date set forth in Section
4(a)(i) hereof;




(iii)   the date of termination of the Optionee’s services by reason of the
Optionee’s death, disability, or retirement at the age of 65 years; provided,
however, that all Options granted, regardless of whether they were exercisable
by the Optionee at the date of death, disability or retirement at the age of 65
years, may be exercised by the Optionee or the Optionee’s legal representatives
during the period ending twelve (12) months after the date of the Optionee’s
death, disability or retirement at the age of 65 years, but in no event after
the date set forth in Section 4(a)(i) hereof;

 

(iv)   if termination occurs by reason of termination by the Company for Cause,
each Option theretofore granted to Optionee which shall not have theretofore
expired or otherwise been cancelled shall immediately terminate.




        

--------------------------------------------------------------------------------

 


For purposes of this Agreement, “Cause” shall mean (i) the commission by an
Optionee of any act or omission that would constitute a felony under United
States federal, state or equivalent foreign law, or an indictable offence under
Bermuda law; (ii) an Optionee’s gross negligence, recklessness, dishonesty,
fraud, disclosure of trade secrets, or confidential information, willful
malfeasance or willful misconduct in the performance of services to the Company
or its Subsidiaries; (iii) willful misrepresentation to shareholders or
directors which is injurious to the Company; (iv) willful failure without
reasonable justification to comply with reasonable directions of Optionee’s
supervisor; or (v) a willful and material breach of Optionee’s duties or
obligations under any agreement with the Company or a Subsidiary. For the
purposes of this Section 4(a), the Optionee shall be deemed to be employed by
the Company if the Optionee is employed by any subsidiary (as defined in the
Plan).



(b)   Cancellation of Option. Notwithstanding the foregoing provisions of this
Section, the Company shall have the right to terminate the right of the Optionee
to exercise the Options, effective not less than thirty (30) days after receipt
by the Optionee of a written notice from the Company informing the Optionee that
the Options are to be cancelled (the “Cancellation Notice”). The Company may
issue a Cancellation Notice only in connection with (i) the sale of
substantially all of the Company’s assets or outstanding securities or (ii) the
dissolution or liquidation of the Company, or (iii) a merger, reorganisation,
consolidation or other corporate transaction in which the Company would not be
the surviving entity. Following receipt of a Cancellation Notice and during the
period to the effective date of the termination, the Optionee shall have the
right to exercise the Options (to the extent not previously exercised) with
respect to all Shares covered hereby (even if under Section 2, the Option would
not otherwise have become exercisable with respect to all Shares at that time).

 

(c)   Modification of Agreement. The Optionee hereby consents to any amendment
of the Plan and/or this Agreement which the Board of Directors, in its sole
discretion and upon advice of legal counsel, may deem necessary or advisable to
enable the exercise of the Options to comply with any applicable rules and
regulations of the Securities and Exchange Commission, including, without
intending any limitation, any amendment which would exempt such exercise from
the operation of Section 16 of the United States Securities Exchange Act 1934.
Except as otherwise provided herein, this Agreement may not be amended or
modified except pursuant to an agreement in writing signed by the Company and
the Optionee.





        

--------------------------------------------------------------------------------

 





(d)   Adjustment of Options. In the event that prior to the exercise in full of
the Option, the Company shall have effected one or more stock dividends, stock
splits, reorganisation, recapitalization, combination of shares, mergers,
consolidations, or other changes in corporate structure or stock of the Company,
the Committee shall equitably adjust the number, kind and Exercise Price per
Share of the Shares remaining subject to the Option, all as provided in the
Plan.






5.   No Rights in Shares. The Optionee shall not have any of the rights and
privileges of a stockholder of the Company in respect of any Shares covered by
the Options until the Optionee shall have become the holder of record of any
such Shares.




6.   Availability of Stock. The Company agrees that it will reserve such number
of Shares of its authorised Class A Common Stock as shall be necessary to
satisfy the requirements of this Agreement.




7.   Non Transferability. The Options shall not be transferable by the Optionee
except by will or the laws of descent and distribution, and is exercisable
during the Optionee’s lifetime only by the Optionee.




8.   Effect Upon Services. Nothing contained in this agreement or in the Plan
shall confer upon the Optionee any right with respect to the continuation of the
Optionee’s services with the Company or interfere in any way with the right of
the Company, subject to the terms of any separate agreement to the contrary, at
any time to terminate such services or to increase or decrease the compensation
of the Optionee from the rate in existence at the time of granting of the
Options.




9.   Determinations. Each determination, interpretation or other action made or
taken pursuant to the provisions of this Agreement by the Committee shall be
final and conclusive for all purposes and shall be binding upon all persons,
including, without limitation, the Company and the Optionee, and the Optionee’s
respective successors and assigns.




10.   Reference to the Plans. The Options have been granted pursuant to and
subject to the provisions of the Plan, which are hereby incorporated herein by
reference. Anything herein to the contrary notwithstanding, each and every
provision of this Agreement shall be subject to the terms and conditions of the
Plan. Unless otherwise defined herein, terms used herein which are defined in
the Plan shall have the meanings ascribed to them in the Plan.




11.   Governing Law. This Agreement and all determinations made and actions
taken pursuant hereto shall be governed by the laws of Bermuda.









[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK] 




        

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
above written.


Central European Media Enterprise Ltd










By :    ……………………………
 

   Chief Executive Office


Optionee




 
By:    …………………………….




        

--------------------------------------------------------------------------------

 




EXHIBIT A
Exercise Notice


To:
Central European Media Enterprises Ltd.
 
8th Floor, Aldwych House
 
71 - 91 Aldwych
 
London WC2B 4HN
 
United Kingdom



In accordance with the terms of the Employee Stock Option Agreement between
Central European Media Enterprises Ltd. (the “Company”) and the undersigned on
___________________ [insert date of Agreement] (the “Agreement”), please be
informed that I intend to exercise ___________ [insert number of shares you wish
to exercise] of the shares granted me under the Agreement at the exercise price
of $__________ [insert the exercise price for these shares contained in your
Agreement] per share.


Check the box that applies:
1.
¨ I will exercise only and will not sell these shares at this time.
2.
¨ I will exercise and then sell these shares at this time.



I understand and agree that prior to dealing in any shares obtained by me
pursuant to the Agreement I shall inform the Company in writing by completing
and delivering this Exercise Notice and receive confirmation from a compliance
officer of the Company that such sale would not be prohibited under the
securities laws of the United States of America that are applicable to such a
sale and is otherwise in accordance with the CME Insider Trading Policy.


I represent and warrant that as of the date hereof that I am not in possession
of any material inside information and shall not exercise any options in the
event I come into possession of material insider information between the date
hereof and the date of exercise.






   
[print your name clearly]
             
[signature]
             
[date]
 



The Company agrees to respond to this Exercise Notice within two business days
of the first business day on which the Company receives this Notice. Please
indicate the manner of response desired [select only one, if none is selected
your response will be mailed to you]:


¨ Letter
¨ Fax
     
¨ e-mail
         
[fax number]
     
[email address]



At your choice the notice may be provided by fax to 44 207 430 5403 ONLY subject
to your guarantee of delivery of the Original. Documents received on this fax
line may be read by others.
[Please photocopy this form for your records]
